Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 44-63 are presented for examination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 44-63 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Woytowitz et al (US Pub. 2020/0307174; hereinafter Woytowitz) .

The applied reference has a common assignee and an inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art 

As per claim 44, Woytowitz discloses a method for printing a three-dimensional (3D) object, comprising:

(a) processing a computer model of said 3D object to generate a strength or stress profile of said computer model [abstract; Fig. 1, 6; para 0101-0102, 0162-0163; a computer aided design (CAD) file (i.e., a computer model); determining stress parameters]; 

(b) using at least (i) said strength or stress profile from (a) and (ii) a topology of said 3D object to generate a tool path for printing said 3D object [abstract; Fig. 1, 6; para 0101-0102, 0162-0163, 0177-0178; stress profile; a tool path 104 may be generated by a tool path generator]; 

[abstract; Fig. 1, 6; para 0183-0186; a virtual build simulator]; 

(d) analyzing said simulated 3D object to determine whether said simulated 3D object meets a threshold [abstract; Fig. 1, 6; para 0101-0102, 0131, 0160-0163; determination if the user’s design requirements are met; finite element analysis (FEA); prior to printing the part, the model can be optimized based on specified requirements; meet a predetermined value (i.e., a threshold)]; and 

(e) if said simulated 3D object meets said threshold, generating printing instructions comprising said tool path for use by a 3D printer to print said 3D object [abstract; Fig. 1, 6; para 0102, 0131, 0133, 0162-0163; the optimized toolpath is used to print the part (i.e., 3D object)].


As per claim 45, Woytowitz discloses wherein (a) comprising using finite element analysis (FEA) to generate said strength or stress profile [para 0177-0178; using FEA; stress profile].

As per claim 46, Woytowitz discloses further comprising, subsequent to (a) and prior to (b), using said computer model and said strength or stress profile to obtain said topology of said 3D object [Fig. 1; para 0101-0103; topology].

As per claim 47, Woytowitz discloses wherein obtaining said topology comprises performing topology optimization [Fig. 1; para 0101-0103; improved topology].

As per claim 48, Woytowitz discloses wherein said topology is optimized by using a solid isotropic material with penalization algorithm [para 0012, 0182; an isotropic composite material].

As per claim 49, Woytowitz discloses wherein said topology is obtained on an isotropic or anisotropic 3D object corresponding to said 3D object from said computer model [para 0103; material density and topology].

As per claim 50, Woytowitz discloses wherein said topology comprises solid and void regions [abstract; 0162; a first region comprising one or more voids and a second region that is filled with a representation of the material used].

As per claim 51, Woytowitz discloses wherein said topology comprises regions of various densities [para 0103; density].

As per claim 52, Woytowitz discloses wherein (b) comprises: (1) generating an initial tool path [Fig. 1; para 0101; initial or candidate tool path]; and (2) adjusting said initial tool path based on geometric parameters and/or fiber orientation to yield said 3D printer tool path [Fig. 1; para 0102; improved tool path].

As per claim 53, Woytowitz discloses wherein said geometric parameters comprise one or more of: a raster angle of a layer, an infill density, a layer orientation, a perimeter thickness, and a thickness of layer [para 0015, 0025, 0165; raster angle; infill percentage; layer thickness; orientation].

As per claim 54, Woytowitz discloses wherein (2) comprises (i) using additive finite element analysis or (ii) adjusting strain-energy density across a plurality of regions of said 3D object [para 0177; strain values or measurements].

As per claim 55, Woytowitz discloses further comprising adjusting said strain-energy density across a plurality of regions until a stopping criterion is met, to yield substantial uniformity in said strain- energy density across said plurality of regions [Fig. 1, 6; para 0007, 0103, 0131, 0160; more iterations may be performed until the optimization converges meet acceptable structural performance criteria].

As per claim 56, Woytowitz discloses wherein (b) further comprises optimizing fiber orientation based on said strength or stress profile, said topology, and/or geometric parameters to generate an optimized fiber orientation [para 0180; optimize fiber orientation].

As per claim 57, Woytowitz discloses wherein (2) is further based on said optimized fiber orientation [para 0180; optimize fiber orientation].

As per claim 58, Woytowitz discloses wherein said threshold is a quality threshold [para 0192; printing high quality parts].

As per claim 59, Woytowitz discloses wherein said strength or stress profile comprises information based on estimated or predicted stress, predetermined or calculated material strength, or both [para 0048, 0131, 0160; predicted performance parameters (e.g., stress field)].

As per claim 60, Woytowitz discloses wherein said printing instructions comprises machine code to drive said 3D printer based on said tool path [para 0005, 0011; machine code].

As per claim 61, Woytowitz discloses wherein two or more among (a)-(e) are performed automatically without involvement of a user [para 0127, 0151; automatically].

As per claim 62, Woytowitz discloses wherein (a) further comprising processing design specifications of said 3D object, said design specifications comprising a load and/or a boundary condition [para 0101; loading conditions; para 0175-0176; boundary].

As per claim 63, Woytowitz discloses wherein (a) comprises generating a 3D orthotropic stress-strain matrix for a plurality of elements of said 3D object [para 0016, 00167; a stress-strain matrix].


Short summary of the cited prior art by the examiner in the PTO-892 form but not used in rejection above.
B. US-20180043635 discloses a method for structurally analyzing a three-dimensional object, comprising: (a) using a model of the three-dimensional object, generating a print head tool path that is usable by a print head to print the three-dimensional object from a material comprising a fiber; (b) using one or more computer processors to determine a performance of the three-dimensional object based at least in part on (i) one or more properties of the material and (ii) a trajectory of at least one stiffness-contributing portion of the material determined based at least in part on the print head tool path, wherein the at least one stiffness-contributing portion corresponds to the fiber; and (c) electronically outputting the performance of the three-dimensional object.
C. US-10857778 discloses methods and systems for structurally analyzing and/or three-dimensional printing a part. The method may comprise receiving a model of the part for three-dimensional printing from a material comprising a matrix, receiving one or more properties for the material, and using the model, determining a print head tool path for use during the three-dimensional printing of the part. The method may also comprise determining a trajectory of at least one stiffness-contributing portion of the material based at least in part on the print head tool path, determining a performance of the part based at least in part on the one or more properties and the trajectory, and electronically outputting the performance of the part.
D. US-20180314235 discloses a system or method that facilitates optimizing tool paths based on thermal/structural simulations of a part produced via a 3D-printer. A processor may carry out a first simulation of the part being additively produced according to a first set of tool paths that correspond to instructions usable to drive the 3D-printer to produce the part.
E. US-20170136703 discloses a computer implemented apparatus and method for receiving tool paths that a dispensing head follows to deposit roads of material for successively building object layers of a 3D object during an additive manufacturing process, generating simulated object layers of a simulated 3D object from the tool paths, wherein the simulated object layers represent an interior geometry of each one of the object layers, determining a contact surface area between adjacent ones of the simulated object layers, and determining a predicted mechanical property of the 3D object from the contact surface area and a material property of the material.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116